          Case 1:19-cv-08423-GHW Document 117 Filed 11/23/20 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 11/23/20
----------------------------------------------------------------- X
                                                                  :
AFTERN SANDERSON,                                                 :
                                                                  :
                                                  Plaintiff,      :         1:19-cv-08423-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
LEG APPAREL LLC, AMIEE LYNN                                       :
ACCESSORIES, INC., STEVEN H.                                      :
SPOLANSKY, MELISSA ROMANINO, STUART :
DIAMOND,                                                          :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On November 20, 2020, the Court held a conference regarding Plaintiff’s proposed motion

to compel and Defendants’ objections to Plaintiff’s interrogatories and requests for production of

documents. Dkt. No. 112. For the reasons stated on the record, Defendants’ objections to

Interrogatory Number 4 and Requests for Production Numbers 1, 4, 17, and 24 are SUSTAINED.

         Defendants’ objections to Interrogatory Number 5 and Requests for Production Numbers

14, 23, 29, and 30 are OVERRULED. Request for Production Number 23 is limited to records

related to violations of corporate policy and corrective and disciplinary action. Defendants are

directed to produce documents responsive to these requests, and to respond to Interrogatory

Number 5, by November 30, 2020. However, corporate insurance policies responsive to Request

for Production Number 14 must be produced no later than November 23, 2020. Because all

outstanding discovery issues have been resolved, Plaintiff is denied leave to file a motion to compel.

SO ORDERED.

Dated: November 20, 2020                                         __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
